On October 31,1997, it was ordered, adjudged and decreed that the said Thomas Morgan be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of five (5) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 39 days. It is recommended that defendant be considered for acceptance into the Swan River Correctional Training Center (boot camp). In all other respects, the previous Orders, conditions and reasons of this Court entered on the 15th day of November, 1996, shall remain unchanged and are reimposed and shall continue as if set forth in the October 31,1997judgment. It is the finding of this court pursuant to 46-18-201(3), Montana Code Annotated, the Court shall reject the elapsed time as credit against the sentence.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was represented by Joe Coble, Deputy County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Thomas Morgan for representing himself in this matter and Joe Coble, Deputy County Attorney, for representing the State.